Citation Nr: 0509342	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-31 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred July 8, 2003, at Arbuckle Memorial Hospital.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1970.

This appeal arises from an April 2004 decision of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
denying the veteran's request for reimbursement of 
unauthorized medical expenses.  He responded by filing a May 
2004 Notice of Disagreement, and was sent a September 2004 
Statement of the Case.  He then filed a September 2004 VA 
Form 9, perfecting this issue on appeal.  



FINDINGS OF FACT

1.  VA did not authorize the private medical care provided to 
the veteran on July 8, 2003, at Arbuckle Memorial Hospital.  

2.  At the time the veteran received private medical 
treatment for chest pain at Arbuckle Memorial Hospital, he 
was enrolled in the VA healthcare system, and had received 
care in the prior 24-months.  

3.  At the time the veteran received private medical 
treatment for chest pain at Arbuckle Memorial Hospital, VA 
medical facilities were not feasibly available and immediate 
medical attention was necessary.  


CONCLUSION OF LAW

The criteria for the award of reimbursement for unauthorized 
medical expenses incurred July 8, 2003, have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement of unauthorized medical 
expenses incurred July 8, 2003, at Arbuckle Memorial 
Hospital.  Medical expenses incurred by veterans at private 
facilities and not previously authorized by VA may 
nonetheless be reimbursed by VA if certain statutorily-
mandated requirements are met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, the Board finds 
that the veteran does not qualify for reimbursement under 
38 U.S.C.A. § 1728, which requires the private treatment be 
for a service-connected disability or a disability either 
associated with, or aggravating, a service-connected 
disability.  

However, the Veterans Millennium Health Care and Benefits 
Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-08 (2004).  

Under 38 U.S.C.A. § 1725, emergency treatment is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2004).  

Private medical records reveal that the veteran sought 
emergency room treatment for chest pain at Arbuckle Memorial 
Hospital on July 8, 2003.  This facility was located 
approximately 2 miles from his home; the closest VA medical 
facility, the Oklahoma City VA medical center, was over 80 
miles away.  According to the veteran's reported history, he 
began experiencing right-sided chest pain when building some 
items at home.  It was noted that this was when the pain 
started, although there was a history of injury to the chest 
during a fall two weeks prior.  At the hospital, the veteran 
was diagnosed and treated for a chest contusion with a 
possible fracture of the 8th rib.  

The record reflects that the veteran was an active Department 
health-care participant who had received care from VA within 
the 24-month period prior to his July 2003 private treatment.  
The record also reflects that he was personally liable for 
the non-VA treatment received July 8, 2003.  Thus, the 
remaining question before the Board is whether or not the 
veteran's medical condition required emergency treatment at 
non-VA facilities, as defined by 38 U.S.C.A. § 1725 (West 
2002).  

In an April 2004 decision, the MAS apparently determined that 
since the veteran had fallen two weeks earlier, he could have 
sought treatment at the VA facilities at any time prior to 
his private hospital treatment.  However, the complaint for 
which the veteran sought private treatment - chest pain - is 
noted to have begun earlier that day.  There is no history 
indicating that the veteran had had chest pain since the 
injury two weeks earlier.  Therefore, from the private 
medical records, it appears that the chest pain for which the 
veteran sought treatment was of recent onset, despite the 
history of an earlier injury.  Moreover, even if the veteran 
had been experiencing chest pain since the injury, the Board 
concludes it was still reasonable for him to seek treatment 
on July 8, 2003.  The veteran has stated in his September 
2004 substantive appeal that he was experiencing more severe 
chest pain on the day he sought emergency treatment, and 
found the 80+ mile drive to the nearest VA medical center to 
represent an unacceptable risk.  

In view of the above, the Board concludes that the veteran's 
chest pain was sufficient, in the eyes of a prudent 
layperson, to require immediate medical attention, and that 
VA medical facilities were not feasibly available, due to the 
distances involved.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board concludes that the veteran's 
private treatment at Arbuckle Memorial Hospital was both 
reasonable and prudent.  38 U.S.C.A. § 5107 (West 2002).  
Although the ultimate diagnosis of a chest contusion with 
fractured rib is not, per se, an emergency or life-
threatening condition, a reasonable and prudent person (the 
standard here) would certainly think that immediate medical 
attention is needed when experiencing chest pain.  In short, 
the Board concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
received July 8, 2003, at Arbuckle Memorial Hospital have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-08 (2004).  Accordingly, the benefit sought on 
appeal is granted.  


ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency treatment received July 8, 2003, is 
granted.




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


